             Case 1:20-cv-00102-SAB Document 29 Filed 09/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   TERESA BROOKE,                                    Case No. 1:20-cv-00102-SAB

12                 Plaintiff,                          ORDER REQUIRING PARTIES TO EITHER
                                                       FILE DISPOSITIONAL DOCUMENTS OR
13          v.                                         SHOW CAUSE WHY THIS ACTION
                                                       SHOULD NOT BE DISMISSED FOR
14   RIVER PARK HOSPITALITY, INC.,                     FAILURE TO COMPLY WITH A COURT
                                                       ORDER FOLLOWING SETTLEMENT OF
15                 Defendant.                          THE ACTION

16                                                     (ECF No. 28)

17                                                     FIVE DAY DEADLINE

18

19         Theresa Brooke (“Plaintiff”) filed this action pursuant to the Americans With Disabilities

20 Act against River Park Hospitality, Inc. (“Defendant”). The parties participated in a settlement

21 conference on August 19, 2020, in which they reached settlement of this action. On August 20,

22 2020, an order was filed requiring the parties to file dispositive documents within thirty days.

23 More than thirty days have passed and the parties have not filed dispositive documents or

24 otherwise responded to the August 20, 2020 order.

25         Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

26 Rules or with any order of the Court may be grounds for imposition by the Court of any and all
27 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

28 control its docket and may, in the exercise of that power, impose sanctions where appropriate,


                                                   1
              Case 1:20-cv-00102-SAB Document 29 Filed 09/23/20 Page 2 of 2


 1 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 2 2000).

 3          Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

 4 this order, the parties shall either 1) file dispositional documents; or 2) SHOW CAUSE in

 5 writing why this action should not be dismissed for their failure to comply with the Court’s order

 6 as the matter has settled.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     September 23, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
